UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANATOLII BARANOVSKYI,

                             Plaintiff,

                 -against-                                          ORDER

EQUIFAX INFORMATION SERVICES,                                    20 Civ. 1089 (ER)
LLC et al.,

                             Defendants.



RAMOS, D.J.

       Plaintiff filed the complaint in this action on February 7, 2020. Doc. 1. On May 7, 2020,

Judge Engelmayer, who was previously assigned this case, entered a stipulation between Plaintiff

and Defendant American Express National Bank (“American Express”) to stay this matter as

between those two parties pending the completion of arbitration. Doc. 14. All other Defendants

have since been voluntarily dismissed from this suit. Docs. 19, 29, and 32. On October 2, 2020,

this case was reassigned to this Court. On November 12, 2020, the Court stayed the matter and

directed the parties to submit a joint status report within 48 hours of the completion of

arbitration. Doc. 34. On June 2, 2021, Plaintiff submitted a status report informing the Court

that he had elected not to pursue his claims and intended to forego arbitration and requested that

the Court terminate the action. Doc. 35.
       Accordingly, the Court now dismisses this action pursuant to Fed. R. Civ. P. 41(a)(2).

The Clerk of Court is respectfully directed to close the case, 20 Civ. 1089 (ER).

       It is SO ORDERED.

Dated: June 3, 2021
       New York, New York

                                                          _______________________
                                                            Edgardo Ramos, U.S.D.J.




                                                2
